DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2017/0192455).

Regarding claim 1 KIM discloses:
An electronic device cover comprising: 
a body component (e.g. 130 FIG.1A) to attach to an electronic device (e.g. 120 FIG.1A), the body component to articulate among a first configuration, a second configuration, and a third configuration (e.g. FIG.1A-FIG.1C), and the body component comprising: 
a first section (e.g. 4323 FIG.4) to attach to the electronic device; 

a third section (e.g. 4321 FIG.4) operatively connected to the second section, the third section to bend with respect to the second section, and any of the second section and the third section to provide structural support to the electronic device in the second configuration (shown e.g. FIG.1B, FIG.1C); and 
a fourth section (e.g. 131, 110 FIg.1B) operatively connected to the third section and comprising a rotatable data port (e.g. 350 FIG.3A, rotation FIG.10a-FIG.10C); 
an input device (e.g. keyboard paragraph [0056]) operatively connected to the fourth section and operatively connected to the rotatable data port (shown e.g. FIG.1B), wherein the input device is to be held against and face the electronic device in the third configuration (shown e.g. FIG.1A), wherein the body component is to constrain the electronic device within a perimeter boundary of the fourth section in the first configuration and the third configuration (shown FIG.1A-FIG.1C).

Regarding claim 2 KIM discloses:
the second section and the third section are to articulate between a flat configuration and a bent configuration (shown FIG.1A-FIG.1C), wherein the flat configuration corresponds to any of the first configuration and the third configuration of the body component, and wherein the bent configuration corresponds to the second configuration of the body component (shown FIG.1A-FIG.1C).

Regarding claim 3 KIM discloses:


Regarding claim 4 KIM discloses:
the first inner portion surface is substantially transverse to the second inner portion surface when the body component is in the second configuration (shown approx. 90 degrees FIG.1C).

Regarding claim 5 KIM discloses:
a pivot region (e.g. f2 FIG.4) to connect the second section to the third section, wherein the pivot region is to allow the second section to bend with respect to the third section (region shown bending FIG.1C).

Regarding claim 6 KIM discloses:
a pivot region (e.g. f1 FIG.1B) to connect the third section to the fourth section.

Regarding claim 7 KIM discloses:
the input device comprises a keyboard (described e.g. paragraph [0056]).

Regarding claim 8 KIM discloses:
An electronic device cover comprising: 

a second section  (e.g. 4322 FIG.4) integrated with the first section, the second section to bend with respect to the first section (indicated via f3 FIG.4); 
a third section (e.g. 4321 FIG.4) operatively connected to the second section; 
a pivot region (indicated via f2 FIG.4) between the second section and the third section, wherein the pivot region is to allow the second section to rotate with respect to the third section and to allow the electronic device to articulate in a first configuration, a second configuration, and a third configuration while attached to the first section; 
a fourth section (e.g. 131, 110 FIg.1B) integrated with the third section (connected at f1 shown FIG.1C); 
a rotating bar (e.g. 541 FIG.5) operatively connected to the fourth section, the rotating bar comprising a data port (e.g. 350 FIG.3A); and 
a keyboard (e.g. keyboard paragraph [0056]) integrated with the fourth section and communicatively linked to the data port (shown e.g. FIG.3A), wherein the first configuration and the third configuration are set to confine a position of the electronic device within a boundary edge of the fourth section (shown FIG.1A-FIG.1C).

Regarding claim 9 KIM discloses:
the keyboard is to face away from the electronic device in the first configuration (described e.g. paragraph [0068]), and wherein the keyboard is to be held against and face the electronic device in the third configuration (shown e.g. FIG.1A).

Regarding claim 10 KIM discloses:


Regarding claim 11 KIM discloses:
the data port is to connect to the electronic device (described paragraph [0083]).

Regarding claim 12 KIM discloses:
An electronic device cover comprising: 
a first panel (e.g. 4323 FIG.4) to attach to an electronic device; 
a second panel (e.g. 4322 FIG.4) operatively connected to the first panel, the second panel to rotate with respect to the first panel (shown FIG.1A-FIG.1C); 
a third panel (e.g. 4321 FIG.4) rotatably connected to the second panel to allow the electronic device to articulate between a first configuration, a second configuration, and a third configuration (shown FIG.1A-FIG.1C, described e.g. paragraph [0068]), wherein the second panel and the third panel are to provide structural stability to the electronic device in the second configuration (shown e.g. FIG.1C); 
a fourth panel (e.g. 131, 110 FIg.1B) rotatably connected to the third panel and comprising a recessed portion (e.g. 312 FIG.3B); 
an elongated member (e.g. 340 FIG.3B) positioned in the recessed portion, the elongated member comprising a data port (e.g. 350 FIG.3B) to connect to the electronic device (described paragraph [0083]); and 


Regarding claim 13 KIM discloses:
the elongated member is to rotate out of the recessed portion (shown FIG.10A-FIG.10C).

Regarding claim 14 KIM discloses:
the first configuration and the third configuration are set to completely confine a position of the electronic device within a boundary edge of the fourth panel (as shown e.g. FIG.1A, as described e.g. paragraph [0068]).

Regarding claim 15 KIM discloses:
the keyboard is to directly face away from the electronic device in the first configuration (described e.g. paragraph [0068]), and wherein the keyboard is to directly face the electronic device in the third configuration (as shown e.g. FIG.1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/folding members as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841